Case 9:20-cr-00016-DWM Document 42 Filed 11/16/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
UNITED STATES OF AMERICA, CR 20-16—M—DWM
Plaintiff,
VS. ORDER
BILLY DEAN SMITH,
Defendant.

 

 

Defendant having moved unopposed to amend the Judgment,
IT IS ORDERED that Defendant’s motion is GRANTED pursuant to
Federal Rule of Criminal Procedure 36. An amended Judgment reflecting the

correction of the clerical errors has been contemporaneously filed with this order.

co

Donald W. Molloy, District Judge
UniteYStates District Court

DATED this [Day of November, 2020.

 

 

ws,
